           Case 1:20-cv-03013-FVS                  ECF No. 30        filed 12/14/20       PageID.1849 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                  FILED IN THE

                                         UNITED STATES DISTRICT COURT                                         U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                                  for thH_
                                                     Eastern District of Washington                      Dec 14, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                            AMY H.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-03013-FVS
                                                                     )
               COMMISSIONER OF SOCIAL
                     SECURITY,                                       )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Stipulated Motion for Remand, ECF No. 28, is GRANTED.
u
              Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED as moot, given the parties’ motion for remand.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Fred Van Sickle                                                on Stipulated Motion for Remand.




Date: December 14, 2020                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
